10-388-cv
    Regan v. New York State



                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUM M ARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUM M ARY
ORDER IN A DOCUM ENT FILED W ITH THIS COURT, A PARTY M UST CITE EITH ER TH E FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE N OTATION “SUM M ARY ORDER”). A PARTY
CITING A SUM M ARY ORDER M UST SERVE A COPY OF IT ON A NY PARTY NOT REPRESENTED BY
COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 28th day of January, two thousand eleven.

    PRESENT:
                JOHN M. WALKER, JR.,
                CHESTER J. STRAUB,
                ROBERT A. KATZMANN,
                      Circuit Judges.
    __________________________________________

    Thomas J. Regan,

                     Plaintiff-Appellant,

                              v.                                         10-388-cv

    New York State, Local Retirement System,

                Defendants-Appellees.
    __________________________________________

    FOR APPELLANT:                  Thomas J. Regan, pro se, West Hempstead, NY.

    FOR APPELLEES:                  Patrick J. Walsh, Assistant Solicitor General, State of New York
                                    Office of the Attorney General, New York, NY.
       Appeal from a judgment of the United States District Court for the Eastern District of

New York (Seybert, J.).

       UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Thomas J. Regan, pro se, appeals the district court’s judgment granting the

defendants’ motion to dismiss his amended complaint pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure. We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

       “We review de novo a district court’s dismissal of a complaint pursuant to Rule 12(b)(6),

construing the complaint liberally, accepting all factual allegations in the complaint as true, and

drawing all reasonable inferences in the plaintiff’s favor.” Chambers v. Time Warner, Inc., 282

F.3d 147, 152 (2d Cir. 2002). To survive a motion to dismiss, the complaint must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007). Although all allegations contained in the complaint are assumed to be

true, this tenet is “inapplicable to legal conclusions.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949

(2009). A claim will have “facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id.

       Having conducted an independent and de novo review of the record, we affirm the district

court’s judgment for substantially the same reasons stated by the district court in its thorough and

well-reasoned decisions dismissing Regan’s original and amended complaints. We have

considered Regan’s arguments on appeal and have found them to be without merit. Accordingly,


                                                  2
the judgment of the district court is hereby AFFIRMED.

                                          FOR THE COURT:
                                          Catherine O’Hagan Wolfe, Clerk




                                             3